BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                 No. 06-15-00021-CV

                                 Sidney B. Hale, Jr.

                                            v.

                                  City of Bonham

        (No. CV-14-41722 IN 336TH DISTRICT COURT OF FANNIN COUNTY)


TYPE OF FEE                    CHARGES      PAID        BY
MOTION FEE                         $10.00   E-PAID      CARRIE M MCKERLEY
REPORTER'S RECORD                 $315.00   PAID        COATS & EVANS, PC
CLERK'S RECORD                    $223.00   PAID        GARY L. EVANS
SUPREME COURT CHAPTER 51 FEE       $50.00   PAID        CARRIE M MCKERLEY
INDIGENT                           $25.00   PAID        CARRIE M MCKERLEY
FILING                            $100.00   PAID        CARRIE M MCKERLEY
STATEWIDE EFILING FEE              $20.00   PAID        CARRIE M MCKERLEY


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                       IN TESTIMONY WHEREOF,
                                                       witness my hand and the Seal of
                                                       the COURT OF APPEALS for
                                                       the Sixth District of Texas, this
                                                       July 6, 2016.

                                                       DEBRA AUTREY, CLERK


                                                       By ___________________________
                                                                               Deputy